            Case 1:21-cr-00041-JL Document 86 Filed 06/14/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA               )
                                       )
       v.                              )                             No. 1:21-cr-00041-JL
                                       )
IAN FREEMAN, ET AL                     )
_______________________________________)

     GOVERNMENT’S RESPONSE TO DEFENDANT ARIA DIMEZZO AND IAN
        FREEMAN’S MOTION TO AMEND CONDITIONS OF RELEASE

       The United States of America, by John J. Farley, Acting United States Attorney for the

District of New Hampshire, submits the following response to Aria DiMezzo and Ian Freeman’s

Motion to Amend Conditions of Release:

       1.      Defendant Aria DiMezzo has filed a motion to amend conditions of her pretrial

release, which defendant Ian Freeman has joined, seeking to allow limited contact between the

two defendants for purposes related to the operation of a political talk radio show that they host

and produce.

       2.      After further discussion with counsel for both defendants, the Government assents

to a slightly modified version of the prayer for relief provided in both motions. Those amended

conditions allow Aria DiMezzo and Ian Freeman:

            a. To be present together in person at the same physical location, namely 73 Leverett
               Street, Keene, New Hampshire, for the broadcast of Free Talk Live, a half an hour
               before, during, and a half an hour after, each broadcast;

            b. To co-host the Free Talk Live show together;

            c. To talk about any subject during Free Talk Live, except the pending charges;

            d. To communicate at any time in person, by email, or by text message regarding the
               broadcast of Free Talk Live, technical issues, staffing, content, or any other
               matters reasonably related to the broadcast of Free Talk Live. Aria DiMezzo will
               provide notice to her probation officer any time she is going to be physically
               present with Ian Freeman.

                                                 1
          Case 1:21-cr-00041-JL Document 86 Filed 06/14/21 Page 2 of 2




          e. None of these conditions are intended to, and do not, modify Ian Freeman’s
             conditions of release related to home detention.

                                                 Respectfully submitted,

                                                 JOHN J. FARLEY
                                                 Acting United States Attorney

Dated: June 14, 2021                             /s/ John J. Kennedy
                                                 Assistant U.S. Attorney
                                                 NH Bar # 19557
                                                 53 Pleasant Street, 4th Floor
                                                 Concord, New Hampshire 03301
                                                 603-225-1552
                                                 john.kennedy2@usdoj.gov




                                             2
